Citation Nr: 0840873	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) as a surviving spouse under Chapter 35, 
Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1968 to November 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

It appears from the record that the appellant is also 
claiming that some of her dependents, including her son and 
older daughter, should also be eligible for DEA benefits.  As 
these matters are not currently before the Board, they are 
referred to the RO for appropriate action.  



FINDING OF FACT

Appellant's 10-year period of eligibility for DEA benefits 
ended as of February 17, 2005, and it is not shown that the 
appellant served on active duty or in the reserves during 
this period, or that she was prevented from initiating or 
completing a chosen education program within the 10-year 
period due to physical or mental disability. 



CONCLUSION OF LAW

The criteria for eligibility for DEA benefits are not met.  
38 U.S.C.A. §§ 3511, 3512 (West 2002); 38 C.F.R. §§ 21.3046, 
21.3047 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)).   
The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. the 
date of the veteran's death and the date of the determination 
that the veteran's death was service connected) are not in 
dispute, and whether the appellant is eligible for DEA 
benefits is wholly a matter of interpretation of the 
pertinent statute and the regulatory provisions based on that 
statute.   The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Also, the VA General Counsel has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where, 
as here, undisputed facts render a claimant ineligible for 
the benefit claimed and further factual development could not 
lead to an award. VAOPGCPREC 5-2004 (June 23, 2004).

II.  Factual Background

The veteran's death certificate shows that he died in June 
1992.  

In July 1992 the appellant filed a claim for dependency and 
indemnity compensation to include a claim of service 
connection for the cause of the veteran's death.  The 
appellant noted that the appellant and the veteran had three 
children-one each born in February 1978, June 1981, and 
November 1988.  

A September 1992 rating decision denied service connection 
for the cause of the veteran's death, finding that the 
evidence of record failed to show that the veteran's death 
was related to service or to service connected disability.  
The appellant then filed a Notice of Disagreement in October 
1992.  On the Notice of Disagreement, the appellant listed a 
new address.  The RO then issued a statement of the case in 
November 1992 and sent it to the new address.  In February 
1993, the appellant filed a VA Form 9 and in a subsequent 
February 1993 letter sent to the old address, the RO informed 
the appellant that it had certified her appeal to the Board.  

In December 1994 the Board remanded the appeal.  It is 
unclear whether the Board decision was mailed to the 
appellant's old or new address.  

In a subsequent February 17, 1995, decision the RO granted 
service connection for the cause of the veteran's death 
effective June 1, 1992.  Basic eligibility for DEA benefits 
was also established as of April 13, 1992.  The RO sent 
notice of the decision to the appellant's old address and the 
notice letter was returned to the RO as undeliverable.  

In January 1996, the RO issued a decision confirming and 
continuing its initial February 1995 decision granting 
service connection for the cause of the veteran's death.  The 
RO sent this notice to a different address than it had on 
file for the appellant and there is no indication from the 
record that the notice was returned as undeliverable. 

A January 1997 letter shows that the last VA check issued to 
the appellant had been returned.  The RO then attempted to 
contact the appellant's next of kin at her old address.  

In November 2004 the appellant filed another claim for 
dependency and indemnity compensation.  After receiving the 
claim the RO contacted the appellant in January 2005 and 
determined that she had not remarried.  The appellant noted 
that she had lost documents back in 1995 due to Hurricane 
Andrew.  The RO then issued a January 19, 2005, letter 
indicating that it had taken action to release the Dependency 
and Indemnity Compensation benefits (for service connection 
for the cause of death), which the appellant was found 
entitled to back in February 1995. The letter also indicated 
that she and her dependents might be entitled to DEA benefits 
and enclosed a "Summary of Educational Benefits" pamphlet 
for the appellant to review.  The RO noted that to make a 
claim the appellant should complete and return the enclosed 
VA Form 22-5490.   

In a February 2005 statement, the appellant asked for an 
explanation of the educational benefits available to her and 
her dependents.  She noted that the veteran had passed away 
over 13 years prior and she just found out about the 
educational benefits from the RO's letter.  She wanted to 
know what the ending date of the benefit was.  She also 
wanted to know when her 16-year-old daughter could begin to 
use VA educational benefits and whether her 23-year-old 
daughter or her 26-year-old son was eligible for educational 
benefits. 

In January 2006 the appellant filed Form 22-5490.  Under 
"Name of applicant" the appellant only listed herself.  In 
the February 2006 decision the RO found that the appellant's 
eligibility for using her DEA benefits began on April 13, 
1992, and that the ending date for using the benefits was 
February 17, 2005.  Accordingly, the appellant could no 
longer receive DEA benefits.  

In a February 2006 Notice of Disagreement the appellant 
indicated that around July 1992 service connection for the 
cause of death had been denied.  In August 1992 her mother's 
home was destroyed in Hurricane Andrew and around this time 
she received a letter from Washington D.C. addressed to her 
next of kin claiming that she was deceased along with her 
husband.  The appellant subsequently called to straighten 
this out.  Around 1994 she moved to Avon Park, Florida.  
There, she received a letter indicating that her claim had 
gone to the "Supreme Court" and had been denied because her 
husband's death was not VA connected.  
When she more recently called VA to see if her daughter [redacted] 
was eligible for college, VA informed her that they had been 
looking for her since 1992.  The appellant contended that if 
that were true, VA could have found her by using her Social 
Security number as she had always worked and always paid her 
taxes.  She reported that she was physically unable to work 
the way she used to and needed to go back to school for 
further training.  She did not feel like she should be 
penalized for not receiving notice in time for her to use her 
eligibility for DEA benefits as she did not believe that she 
had any fault in the notice being delayed for some 11 years.  
The appellant thought that the VA errors made that resulted 
in such delayed notice could have been a result of VA 
proclaiming that the appellant had passed away.  

At her August 2008 Board hearing the appellant testified that 
she was not notified in 1995 when benefits were granted on 
the basis of service connection for the cause of death.  When 
she called the VA around 2004, VA then sent her a copy of the 
February 1995 rating decision granting service connection for 
the cause of death.  The appellant noted that her claim for 
service connection for the cause of death was initially 
turned down and that then the case went up to the "Supreme 
Court."  Once the case did go up to this higher "court" 
the appellant did not pursue the claim any further; she 
thought that there was nothing else for her to do.  The 
appellant contended that had she known she was eligible for 
VA education benefits she would have taken advantage of them 
to go to school and get trained for a better job.  

III.  Law and Regulations

In pertinent part, Chapter 35, Title 38, United States Code 
extends VA educational program benefits (i.e. DEA benefits) 
to surviving spouses of veterans who died of service-
connected disabilities and to the surviving spouse of a 
veteran who, when he died, had a service-connected total 
disability that was permanent in nature.  See 38 U.S.C.A. §§ 
3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

Generally, surviving spouses determined eligible for DEA 
benefits are subject to a 10-year eligibility period within 
which they must use such benefits.  38 C.F.R. § 21.3046(b).  
If the veteran's death occurred after November 30, 1968, VA 
makes a final decision concerning the surviving spouse's 
eligibility for dependents' educational assistance after 
October 27, 1986, and the surviving spouse's eligibility is 
based on the veteran's death from a service-connected 
disability, the surviving spouse will choose the beginning 
date of the 10-year period.  That date will be no  earlier 
than the date of death and no later than the date of the VA  
determination that the veteran's death was due to a service-
connected disability.  38 C.F.R. § 21.3046(b)(5)(ii).  

For surviving spouses, the period of eligibility cannot 
exceed 10 years and can be extended only in certain cases 
involving the surviving spouse serving on active duty or the 
National Guard during the 10 year period or in a case whiter 
the surviving spouse was prevented from initiating or 
completing a chosen education program within the 10-year 
period due to physical or mental disability.  38 C.F.R. 
§§ 21.3046(c)(3), 21.3047(a).  

IV.  Analysis

In the instant case, the pertinent regulations establish that 
the beginning date of the appellant's 10-year period of 
eligibility for DEA benefits could be no earlier than the 
date of the veteran's death in June 1992 and no later than 
the date of the determination that the veteran's death was 
due to service-connected disability (i.e., February 17, 1995, 
the date of the rating decision granting service connection 
for the cause of the veteran's death).  Thus, unless it were 
shown that the appellant was on active duty or in the 
reserves during the 10-year period, or was prevented from 
initiating or completing a chosen education program within 
the 10-year period due to physical or mental disability, the 
ending date for the appellant's 10-year period of eligibility 
for DEA benefits can be no later than February 17, 2005.  
There is no evidence to suggest, nor has appellant alleged, 
that she ever had such a mental or physical disability or 
that she was ever on active duty or in the reserves.  
Accordingly, there is no basis under VA law for finding that 
the appellant is now entitled to an extension of the ten year 
eligibility period.

The appellant has credibly contended that she did not know 
about her eligibility for DEA benefits and when that 
eligibility began until she was in contact with VA in January 
2005.  Thus, she credibly argues that she would not have been 
able to begin to use the benefits until after that date.   
The Board empathizes with the appellant's contention and 
recognizes that the record appears to show that the appellant 
was not aware of her eligibility until approximately January 
2005.  Unfortunately, the applicable regulations do not allow 
for an extension of the 10-year eligibility period on the 
basis that the appellant did not receive notification of the 
determination that the veteran's death was due to service.  
Instead the regulations clearly indicate that the 10-year 
eligibility period begins either on the date of the veteran's 
death or on the date of the VA determination that the 
veteran's death was due to a service-connected disability.  
As the Board is bound by these regulations, it cannot grant 
an extension of the eligibility period to the appellant, and 
thus, must find that she is not eligible for DEA benefits.  
Accordingly, the instant claim for such benefits lacks legal 
merit, and must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code as a surviving spouse is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


